Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 200

Claim(s) 35-39, 42-45 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art in the Background Section of Applicant’s Specification (AAPA) in view of Ashwood-Smith (US 2016/0344652).

Regarding claim 35, AAPA discloses a method performed by a physical network controller (AAPA, Fig. 1, PNC’s 30; paragraph [0007], Physical Network Controller (PNC)) configured in a 
configuring a first set of physical resources to provide a traffic capacity for a physical layer connection that provides physical connectivity for a higher-layer network connection controlled by the higher-layer network controller (AAPA, Fig. 1; paragraph [0012], MDSC sends a request to the PNC to provide the connection of bandwidth W); 
receiving, from the higher-layer network controller, an indication for a minimum traffic capacity for the physical layer connection (AAPA, Fig. 1; paragraph [0012], MDSC sends a request to the PNC to provide the connection of bandwidth W); and 
configuring a second set of physical resources to provide at least the indicated minimum traffic capacity via an alternative path in relation to the first set of physical resources (AAPA, Fig. 1; paragraph [0013], in the event of a fault, WDM layer provides a new LSP 70 [alternative path] of bandwidth W); and 
based on determining that at least a part of the first set of physical resources is unavailable (AAPA, Fig. 1; paragraph [0013], in the event of a fault, WDM layer provides a new LSP 70 of bandwidth W), using the second set of physical resources instead of the first set of physical resources to provide the physical layer connection (AAPA, Fig. 1; paragraph [0013], in the event of a fault, WDM layer provides a new LSP 70 of bandwidth W).  


AAPA does not explicitly disclose to have a maximum desired traffic capacity that is different from a minimum traffic capacity.


configuring a first set of physical resources to provide a maximum desired traffic capacity for a physical layer connection that provides physical connectivity for a higher-layer network connection controlled by the higher-layer network controller (Ashwood-Smith, Fig. 1; paragraph [0021], Physical Layer NE 104, 105, 106 configured to forward data according to the routes specified by the T-SDNC in an SDN domain.  Signal is received from Network Layer NE 102, 103 and forwarded by Physical Layer NE 104, 105, 106; paragraph [0023], LAG capacity is equal to the total capacity of the LAG link members; when link utilization rises above 50% , more capacity is added to the LAG [minimum capacity is two times the link utilization], when utilization drops below 20% [maximum capacity is five times the link utilization], capacity is removed from the LAG); 
receiving, from the higher-layer network controller, an indication for a minimum traffic capacity for the physical layer connection (Ashwood-Smith, Fig. 1; paragraph [0023], when link utilization rises above 50% , more capacity is added to the LAG [minimum capacity is two times the link utilization], when utilization drops below 20% [maximum capacity is five times the link utilization], capacity is removed from the LAG); and 
configuring a second set of physical resources to provide at least the indicated minimum traffic capacity via an alternative path in relation to the first set of physical resources (Ashwood-Smith, Fig. 1; paragraph [0023], when link utilization rises above 50% , additional LAG links are added so that more capacity is added to the LAG [minimum capacity is two times the link utilization] , when utilization drops below 20%, capacity is removed from the LAG), 


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have a maximum desired traffic capacity that is different from a minimum traffic capacity in AAPA.  The motivation to combine the references would have been to insure that excess resources are not wasted after satisfying a minimum traffic capacity.


Regarding claim 36, AAPA in view of Ashwood-Smith discloses the method of claim 35, wherein the configured first set of physical resources provide a variable-traffic-capacity physical layer connection having at least the indicated minimum traffic capacity (AAPA, Fig. 1; paragraph [0012], MDSC sends a request to the PNC to provide the connection of bandwidth W) (Ashwood-Smith, paragraph [0023], when link utilization rises above 50% , more capacity is added to the LAG [minimum capacity is two times the link utilization], when utilization drops below 20%, capacity is removed from the LAG).  

Regarding claim 37, AAPA in view of Ashwood-Smith discloses the method of claim 36, wherein the variable traffic capacity is provided by an elastic physical network (AAPA, Fig. 1; paragraph [0012], MDSC sends a request to the PNC to provide the connection of bandwidth W) (Ashwood-Smith, paragraph [0017], LAG member additions or removals changes the capacity of the LAG; paragraph [0023], when link utilization rises above 50% , more capacity is added to the LAG, when utilization drops 

Regarding claim 38, AAPA in view of Ashwood-Smith discloses the method of claim 35, further comprising reporting to the higher-layer network controller an indication of an available traffic capacity for the physical 2Attorney Ref.: 1009-3325 / P50606 US1 layer connection (Ashwood-Smith, [0023], network layer LAG request is generated automatically by monitoring when link utilization rises above a percentage of the capacity).  

Regarding claim 39, AAPA in view of Ashwood-Smith discloses the method of claim 38, wherein the reported available traffic capacity is one or more of the following: a minimum traffic capacity, a best effort traffic capacity, and a maximum available traffic capacity (Ashwood-Smith, [0023], network layer LAG request is generated automatically by monitoring when link utilization rises above 50% of the capacity [minimum capacity is two times the link utilization]).

Claims 42-45 are rejected under substantially the same rationale as claims 35, 36, 38 and 39, respectively.  Ashwood-Smith further discloses a processor; and a memory storing instructions executable by the processor (Ashwood-Smith, paragraph [0036], processors and memory).

Claim 56 is rejected under substantially the same rationale as claim 35.  Ashwood-Smith further discloses a processor; and a memory storing instructions executable by the processor (Ashwood-Smith, paragraph [0036], processors and memory).



Claim(s) 46-51 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Syed et al. (US 2015/0131997), and further in view of Ashwood-Smith (US 2016/0344652).

Regarding claim 46, AAPA discloses a method performed by a higher-layer network controller (AAPA, Fig. 1, MDSC 40; paragraph [0009], network controller is a Multi-Domain Service Controller MDSC) configured in a hierarchical 4Attorney Ref.: 1009-3325 / P50606 US1 arrangement with a customer network control node (AAPA, paragraph [0008], Customer Network Controller (CNC)) and one or more physical network controllers (AAPA, Fig. 1, PNC’s 30; paragraph [0007], Physical Network Controller (PNC))  in a communications network (AAPA, Fig. 1, Communication Network 10), for establishing a plurality of physical layer connections (AAPA, Fig. 1, PNC’s 30; paragraph [0007], Physical Network Controller (PNC)), the method comprising: 
the customer network control node (AAPA, paragraph [0008], Customer Network Controller (CNC)), 
requests from the customer (AAPA, paragraph [0005], customer requests to the virtual resources) and 
an indication for a minimum traffic capacity for a network connection (AAPA, Fig. 1; paragraph [0012], MDSC sends a request to the PNC to provide the connection of bandwidth W); and 


AAPA does not explicitly disclose a request from the customer to the higher layer network control node for the bandwidth.

Syed discloses a higher-layer network controller receiving, from the customer, an indication for a traffic capacity for a network connection having a traffic capacity (Syed, paragraph [0154], customer request to the SDN configuration manager for additional bandwidth).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the customer network control node to request minimum traffic capacity to the higher layer network control node in the invention of AAPA.  The motivation to combine the references would have been to inform the higher layer network control node of the customer desire for minimum traffic capacity.

AAPA does not explicitly discloses a maximum desired traffic capacity that is different from a minimum traffic capacity.

Ashwood-Smith discloses a receiving an indication for a minimum traffic capacity for the physical layer connection having a maximum desired traffic capacity (Ashwood-Smith, Fig. 1; paragraph [0023], when link utilization rises above 50% , more capacity is added to the LAG [minimum capacity is 
having a maximum desired traffic capacity for a physical layer connection that provides physical connectivity (Ashwood-Smith, Fig. 1; paragraph [0021], Physical Layer NE 104, 105, 106 configured to forward data according to the routes specified by the T-SDNC in an SDN domain.  Signal is received from Network Layer NE 102, 103 and forwarded by Physical Layer NE 104, 105, 106; paragraph [0023], LAG capacity is equal to the total capacity of the LAG link members; when link utilization rises above 50% , more capacity is added to the LAG [minimum capacity is two times the link utilization], when utilization drops below 20% [maximum capacity is five times the link utilization], capacity is removed from the LAG).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have a maximum desired traffic capacity that is different from a minimum traffic capacity in AAPA.  The motivation to combine the references would have been to insure that excess resources are not wasted after satisfying a minimum traffic capacity.


Regarding claim 47, AAPA in view of Syed, and further in view of Ashwood-Smith discloses the method of claim 46, further comprising: receiving an indication of an available traffic capacity for the physical layer connection (Syed, [0113], SDN configuration manager may receive information regarding capacity and traffic demands).  

Regarding claim 48, AAPA in view of Syed, and further in view of Ashwood-Smith discloses the method of claim 47, wherein the indication of the available traffic capacity is received from a first physical network (Syed, [0113], SDN configuration manager may receive information regarding capacity 

Regarding claim 49, AAPA in view of Syed, and further in view of Ashwood-Smith discloses the method of claim 47, further comprising reporting the indication of an available traffic capacity to the customer network control node (AAPA, paragraph [0005], presentation of the networks to the customers) (Syed, [0154], bandwidth resources may be allocated).  

Regarding claim 50, AAPA in view of Syed, and further in view of Ashwood-Smith discloses the method of claim 46, further comprising translating the received indication for a minimum traffic capacity for a network connection into the indication of a minimum traffic capacity for the physical layer connection (Ashwood-Smith, [0018], assign lambdas or time slot portions to support creation of the new LAG layer).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to translate the received indication for a minimum traffic capacity for a network connection into the indication of a minimum traffic capacity for the physical layer connection in the invention of AAPA.  The motivation to combine the references would have been to implement the minimum traffic capacity.

Regarding claim 51, AAPA in view of Syed, and further in view of Ashwood-Smith discloses a higher-layer network controller configured in a hierarchical arrangement with a customer network control node and one or more physical network controllers in a communications network, 5Attorney Ref.: 1009-3325 / P50606 US1 the higher-layer network controller (AAPA, Fig. 1, PNC, MDSC; paragraph [0008], Customer Network Controller 

Claim 57 is rejected under substantially the same rationale as claim 52.  Syed discloses a processor; and a memory storing instructions executable by the processor, whereby the network controller is configured to perform operations corresponding to the method of claim 52 (Syed, paragraph [0067], processors and memory).  


Claim(s) 52-55 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Syed, and further in view of Ashwood-Smith, and further in view of Chinnaswamy (US 2009/0059812).

Regarding claim 52, AAPA discloses a method performed in a customer network control node (AAPA, paragraph [0008], Customer Network Controller (CNC)) configured in a hierarchical arrangement with a customer network control node, one or more higher-layer network controllers, and one or more physical network controllers  in a communications network (AAPA, Fig. 1, PNC, MDSC; paragraph [0008], Customer Network Controller (CNC)), the method comprising: 
determining a need for a network connection having a traffic capacity to be established for a service offering with a required bandwidth (AAPA, paragraph [0011], VN defined in terms of business requirements SLA; paragraph [0012], provide the connection of bandwidth W), wherein the required bandwidth comprises a minimum traffic (AAPA, paragraph [0012], provide the connection of bandwidth W); and 


AAPA does not explicitly disclose transmitting an indication of the minimum traffic capacity to the higher layer network control node.

Syed discloses transmitting, to a higher-layer network controller, an indication of the minimum traffic capacity for the network connection having the traffic capacity (Syed, paragraph [0154], customer request to the SDN configuration manager for additional bandwidth).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the customer network control node to request minimum traffic capacity to the higher layer network control node in the invention of AAPA.  The motivation to combine the references would have been to inform the higher layer network control node of the customer desire for minimum traffic capacity.

Ashwood-Smith discloses having a maximum desired traffic capacity for a physical layer connection that provides physical connectivity (Ashwood-Smith, Fig. 1; paragraph [0021], Physical Layer NE 104, 105, 106 configured to forward data according to the routes specified by the T-SDNC in an SDN domain.  Signal is received from Network Layer NE 102, 103 and forwarded by Physical Layer NE 104, 105, 106; paragraph [0023], LAG capacity is equal to the total capacity of the LAG link members; when link utilization rises above 50% , more capacity is added to the LAG [minimum capacity is two times the link utilization], when utilization drops below 20% [maximum capacity is five times the link utilization], capacity is removed from the LAG).


AAPA does not explicitly disclose the required bandwidth being associated with a first tariff.

Chinnaswamy discloses a required bandwidth being associated with a first tariff (Chinnaswamy, paragraph [0005], paying a different fee for different levels of service of bandwidth).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for a differentially priced service offering with a required bandwidth to be associated with a first tariff in the invention of AAPA,  The motivation to combine the references would have been for service providers to increase revenue.


Regarding claim 53, over AAPA in view of Syed, and further in view of Ashwood-Smith, and further in view of Chinnaswamy discloses the method of claim 52, further comprising:
receiving an indication of an available traffic capacity for the network (AAPA, paragraph [0005], presentation of the networks to the customers)(Chinnaswamy, paragraph [0005], paying a different fee for different levels of service of bandwidth); 
adapting the differentially priced service offering from the first tariff to a second tariff based on the received indication of an available traffic capacity for the network connection (Chinnaswamy, paragraph [0005], paying a different fee for different levels of service of bandwidth).  

Claim 54 is rejected under substantially the same rationale as claim 52.  Syed discloses a processor; and a memory storing instructions executable by the processor, whereby the network controller is configured to perform operations corresponding to the method of claim 52 (Syed, paragraph [0067], processors and memory).  

Claim 55 is rejected under substantially the same rationale as claim 53.  

Claim 58 is rejected under substantially the same rationale as claim 52.  Syed discloses a processor; and a memory storing instructions executable by the processor, whereby the network controller is configured to perform operations corresponding to the method of claim 52 (Syed, paragraph [0067], processors and memory).  


Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because AAPA does not disclose two different capacities.  However, Ashwood-Smith discloses a minimum traffic capacity for the physical layer connection and a maximum desired traffic capacity (Ashwood-Smith, Fig. 1; paragraph [0023], when link utilization rises above 50% , more capacity is added to the LAG [minimum capacity is two times the link utilization], when utilization drops below 20% [maximum capacity is five times the link utilization], capacity is removed from the LAG).
Applicant asserts that the claims are patentable because Ashwood-Smith does not disclose an alternative path in relation to the first set of physical resources.  However, this is incorrect, as both 
Applicant asserts that the claims are patentable because Ashwood-Smith does not disclose that a new path is based on physical resources being unavailable.  However AAPA discloses, in paragraph [0013], in the event of a fault, WDM layer provides a new LSP 70 of bandwidth W.  A fault means that resources are unavailable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466